          Case 1:16-cv-11950-MLW Document 99 Filed 05/06/19 Page 1 of 3




                        UNITED STATES   DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


CONSERVATION LAW FOUNDATION,
INC. ,
         Plaintiff,

                 V.



EXXONMOBIL CORP.,        EXXONMOBIL        C.A.   No.   16-11950-MLW
OIL CORP.,        EXXONMOBIL
PIPELINE CO.,
         Defendants.




                               MEMORANDUM AND ORDER


WOLF,     D.J.                                                   May 6, 2019


         On April 4, 2019,       defendants served a subpoena on Thelma
Murphy, Acting Water Permits Branch Chief for Region 1 of the
Environmental Protection Agency ("EPA"). See Docket No. 86-1 at 6-

8 of 28. The subpoena seeks Ms. Murphy's testimony at the May 14,

2019 hearing on defendants' Motion to Stay. On April 18, 2019, the
EPA moved to quash the subpoena. See Docket No. 85. The issue is
now fully briefed.

         In its memorandum of law in support of its Motion to Quash,

the EPA argues, among other things, that "[u]nder longstanding
Supreme Court law, this Court does not have authority to compel
Ms. Murphy to testify." Docket No. 86 at 5 of 20 (citing United
States ex rel. Touhv v. Raqen, 340 U.S. 462 (1951)). However, as

this court has previously stated, Touhy "does not . . . immunize
      Case 1:16-cv-11950-MLW Document 99 Filed 05/06/19 Page 2 of 3



the ultimate decisionmaker . . . from being held in civil contempt

if the court decides that it is appropriate to compel disclosure

of the information at issue." United States v.         Salemme,   978 F.

Supp. 364, 371 {D. Mass. 1997).

     The EPA reports that "[t]he Regional Counsel for EPA Region

1 has the delegated authority" for determining whether an EPA

employee in Region 1 may testify in response to a subpoena. Docket
No. 86 at 7 of 20. As he confirms in his declaration, Carl Dierker,

Esq. is the Regional Counsel for Region 1. See Dkt. No. 86-1.
     The EPA also states that it "looks forward to presenting oral

argument" if the court would find it helpful. Docket No. 85 at 2.
The court believes that a hearing will assist it in deciding the

EPA's Motion to Quash.

     In view of the foregoing, it is hereby ORDERED that:

     1.   The court will hear oral argument regarding the EPA's

Motion to Quash at the outset of the May 14,           2019 hearing on

(;i0f0ndants' Motion to Stay. Thelma Murphy and Carl Dierker, Esq.

shall be present.

     2.   As the court stated in the March 14, 2019 Order, if the

court denies the EPA's Motion to Quash, Ms. Murphy's testimony

will be limited to matters relevant to whether the court should

stay this case under the doctrine of primary jurisdiction,
including when the EPA will address defendants' application to
renew the National Pollutant Discharge Elimination System Permit
       Case 1:16-cv-11950-MLW Document 99 Filed 05/06/19 Page 3 of 3



for defendants'   Everett,    Massachusetts Terminal        (the "Permit").

See,   e.g.,   Reiter   v.   Cooper,   507    U.S.   258,   268-69   (1993);

Massachusetts v. Blackstone Valley Elec. Co., 67 F. 3d 981, 991-93

(1st Cir. 1995). Any testimony will not include EPA's views on the

meaning of the Permit or the merits of this case.




                                                                      'DGE
                                             UNITED STATES DISTRICT JUDGE      I
